                                                                  1

 1                  IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE DISTRICT OF PUERTO RICO
 3

 4

 5   UNITED STATES OF AMERICA,        )    CASE NO. 17-CR-566 (FAB)
     Plaintiff,                       )
 6                                    )
     vs.                              )            JURY TRIAL
 7                                    )
     JEAN CARLOS BENITEZ-MELENDEZ,    )
 8   Defendant.                       )

 9

10

11                 TRANSCRIPT OF JURY TRIAL (EXTRACT)
           HELD BEFORE THE HONORABLE JUDGE FRANCISCO A. BESOSA
12                        SAN JUAN, PUERTO RICO
                           Tuesday, May 29, 2018
13

14   APPEARANCES:

15   For the United States:     ALEXANDER L. ALUM, AUSA
                                United States Attorney's Office
16                              Torre Chardón, Suite 1201
                                350 Carlos Chardón Street
17                              San Juan, PR 00918

18                              CAMILLE GARCIA-JIMENEZ, SAUSA
                                United States Attorney's Office
19                              Torre Chardón, Suite 1201
                                350 Carlos Chardón Street
20                              San Juan, PR 00918

21
     For the Defendant:         IRMA R. VALLDEJULI-PEREZ, ESQ.
22                              P.O. Box 361228
                                San Juan, PR 00936-1228
23

24

25   Produced by mechanical stenography; computer-aided
     transcription
                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                              2

 1

 2                             I N D E X

 3

 4   WITNESSES                                         PAGE

 5

 6   ON BEHALF OF THE PLAINTIFF:

 7   WILSON TORRES-RIVERA

 8        Direct Examination by Mr. Alum               13

 9

10   LUIS SANTIAGO-MALAVE

11        Direct Examination by Ms. Garcia-Jimenez     18
          Cross-Examination by Ms. Valldejuli-Perez    42
12        Redirect Examination by Ms. Garcia-Jimenez   67

13

14   ARNALDO MONROIG-VEGA

15        Direct Examination by Mr. Alum               73

16

17

18

19

20

21

22

23

24

25

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                           3

 1                (Whereupon, the previous proceedings were reported

 2   but not transcribed.)

 3                (PROCEEDINGS RESUMED AT 2:00 P.M.)

 4

 5                THE COURT:     Good afternoon.     Please be seated.

 6                MR. ALUM:     Good afternoon, Your Honor.

 7                MS. VALLDEJULI-PEREZ:      Good afternoon, Your Honor.

 8                THE COURT:     Mr. Alum.

 9                MR. ALUM:     Judge, two things.    One, we have the

10   stipulations, and they have been signed by myself; by my

11   colleague, Ms. Garcia; by Ms. Valldejuli; and by the

12   Defendant.

13                The other thing I wanted to bring to the Court's

14   attention, and it's a conversation that I had with

15   Ms. Valldejuli during the break, is that we are -- we are

16   aware of the Court's order with respect to the agent's

17   ability to recognize or to identify the Defendant.           And as

18   the Government previously represented to the Court, we have

19   no intentions of going into how it is that they were able --

20   or why it is, rather, that they were able to identify the

21   Defendant.     That he was a target of other ongoing criminal

22   investigations.

23                Now, as I mentioned to Ms. Valldejuli, during her

24   cross-examination of the Government witnesses, she should be

25   careful with what she asks because there may -- a question

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                          4

 1   from the Defense may open the door and give the witness no

 2   other choice than to go into details that the Court, with the

 3   Government's acquiescence, precluded us going into during our

 4   direct examination.

 5                THE COURT:     Well, I am sure that Ms. Valldejuli

 6   will be very careful with her cross-examination because she

 7   knows that if she -- if that is brought up on

 8   cross-examination, that would open the door for you to ask

 9   whatever question you deem necessary to ask to clear the

10   matter up.

11                MR. ALUM:     And we have instructed our witnesses of

12   the Court's ruling and the witnesses are aware of that.

13                THE COURT:     Pardon?

14                MR. ALUM:     We have instructed our witnesses of the

15   matters that they should not go into during direct

16   examination with either myself or Ms. Garcia.

17                THE COURT:     Ms. Valldejuli, anything on that issue?

18                MS. VALLDEJULI-PEREZ:       Well, Your Honor, I agree

19   with him.     I understand.     I am cautious as to that, as to why

20   he was being looking at on that day, the distance.

21                THE COURT:     I don't think that's going to come out,

22   except that they are going to be able to say that they

23   recognized him from -- but I don't think they are going to go

24   in there and say, "There is an ongoing investigation

25   pertaining to your client."           That they cannot go into.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                             5

 1              MS. VALLDEJULI-PEREZ:       Exactly.    Exactly.    That's

 2   what I am saying.

 3              And as to why they recognize him, I understand the

 4   Government has proffered to us that they were given a

 5   photograph of him, and that I have no problem with.

 6              THE COURT:     That they have been in the Yambele Ward

 7   on several occasions and know who it is.          That's it.

 8              MS. VALLDEJULI-PEREZ:       That is their testimony, but

 9   that wasn't the testimony they proffered to me.          But, anyway,

10   that would be their testimony.        Exactly.

11              THE COURT:     Before we continue, I have a note from

12   a juror.   It says, "Honorable Judge Besosa, I have received a

13   call from my husband notifying me that he presented chest

14   pains and high blood pressure, and the doctor sent him to the

15   hospital for exams, and he might be admitted to the hospital.

16   I am asking you to please excuse me from this process so I

17   can with my husband.

18              "Thank you.    Juror No. 12."

19              We have alternate jurors.       So, unless you have a

20   problem, I am going to excuse Juror No. 12.

21              MS. VALLDEJULI-PEREZ:       Your Honor, I have no

22   problem.   I have been in that situation before.

23              THE COURT:     Mr. Alum?

24              MR. ALUM:     No issue.

25              THE COURT:     Juror No. 12 is Juror No. 44.

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                       6

 1             MR. ALUM:     Okay.    No objection.

 2             THE COURT:     So, therefore, Juror No. 46 becomes

 3   part of the regular jury, the first alternate.

 4             MR. ALUM:     Very well, Your Honor.

 5             THE COURT:     Would you please excuse Juror No. 12,

 6   and thank her for being here.       And then tell the alternate

 7   Juror No. 1 that she will be on the regular panel, and she

 8   will sit in that seat.

 9             MS. VALLDEJULI-PEREZ:       Your Honor, if I may talk

10   with the Prosecutor, just a moment.

11             (Whereupon, the court security officer stepped out

12   of the courtroom.)

13             MR. ALUM:     Your Honor.

14             THE COURT:     Yes.

15             MR. ALUM:     Just to be clear, because the agents --

16   we anticipate that the police officers are going to testify

17   that when they went to Yambele, they went there for the

18   purpose of collecting intelligence on the Defendant.       They

19   are not going to say why.       But Your Honor mentioned that they

20   weren't going to mention that he is under investigation, and

21   we don't anticipate them to say that in so many words.

22             However, from the Government's perspective, it is

23   relevant, and it was in our response to the Defense's in

24   limine, and it is part of the overall story that they went

25   there specifically to collect information on Mr. Jean Carlos

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                           7

 1   Benitez.

 2              THE COURT:     Can you put it that way instead of

 3   "intelligence"?

 4              MR. ALUM:     To collect --

 5              THE COURT:     -- information.

 6              MR. ALUM:     We don't see a problem with it,

 7   Your Honor.   We just want to be sure that our witnesses are

 8   clear as to that.      So if the Court would just perhaps indulge

 9   us for a minute so that we --

10              THE COURT:     Sure.

11              MR. ALUM:     Thank you.

12              (Whereupon, Prosecution Counsel stepped out of the

13   courtroom.)

14              MR. ALUM:     We are ready, Your Honor.

15              THE COURT:     Bring the jury in, please.

16              (Whereupon, the following proceedings were held in

17   the presence of the jury:)

18              THE COURT:     Good afternoon.   Please be seated,

19   ladies and gentlemen.

20              As I told you before we took the lunch break, we

21   will begin now with the statements.

22              Mr. Alum.

23              MR. ALUM:     Thank you, Your Honor.

24              A convicted felon threw a rifle out the window of a

25   car in which he was riding and shot at police officers.         The

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                       8

 1   evidence is going to show that the person who did this is the

 2   Defendant (indicating), Jean Carlos Benitez.     And that,

 3   ladies and gentlemen, that's why we are here today.

 4               The evidence is going to show that on November 2nd,

 5   2017, Puerto Rico Police Department Agent Arnaldo Monroig and

 6   Agent Santiago went to the Yambele Ward in San Juan to obtain

 7   information on Jean Carlos Benitez-Melendez.

 8               As they were leaving Yambele Ward, they observed a

 9   gray Suzuki.   They observed the passenger of this gray Suzuki

10   open his door and display a rifle.     They immediately

11   recognized this person displaying the rifle as Jean Carlos

12   Benitez-Melendez (indicating).

13               The reason they were able to identify this person

14   as Jean Carlos Benitez-Melendez is because they had seen

15   photographs of him on multiple prior occasions.

16               After seeing the Defendant displaying a rifle,

17   Agent Monroig communicated what he had observed to other

18   police officers over the police radio and a vehicle pursuit

19   followed.    And during the course of this vehicle pursuit,

20   Agents Monroig and Santiago observed the Defendant throw

21   several items out the front passenger window of the Suzuki in

22   which he was riding.     Among these items were two rifles with

23   rounds of ammunition.

24               A while later, they observed the Defendant shoot at

25   them with a pistol.     And you are going to hear from them,

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                         9

 1   they are going to tell you what happened.       They shot back in

 2   self-defense.

 3             At the end of the day, Agents Monroig and Santiago

 4   lost sight of the vehicle.     He and the driver of the Suzuki

 5   stopped near the San Fernando Public Housing Project and took

 6   refuge in that residencial, in that public housing project.

 7   And the next day, on November 3rd, law enforcement arrested

 8   the Defendant in Yambele in his home.

 9             Now, ladies and gentlemen, you are going to see the

10   rifles and the rounds of ammunition that Mr. Benitez-Melendez

11   threw from the window of the vehicle in which he was riding.

12             The evidence is going to show that one of these

13   rifles was a machine gun, and the evidence is going to show

14   that Mr. Benitez knew that one of these rifles was a machine

15   gun because he had prior experience with firearms.

16             The evidence is going to show that the rifles and

17   the rounds of ammunition that Mr. Benitez threw from the

18   window of the Suzuki were not manufactured in Puerto Rico,

19   and neither was the unrecovered pistol that he used to shoot

20   at police officers.

21             After hearing from all the witnesses in this case,

22   ladies and gentlemen, and after seeing all the evidence, I am

23   going to come back before you, and I am going to ask you to

24   find the Defendant guilty.     Guilty of being a convicted felon

25   in possession of firearms and rounds of ammunition, and

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       10

 1   guilty of possessing a machine gun.

 2                THE COURT:   Ms. Valldejuli.

 3                MS. VALLDEJULI-PEREZ:   Good afternoon, ladies and

 4   gentlemen.     This case is about what happened only, only on

 5   November 2nd, on the evening of November 2nd of 2017 in the

 6   Yambele Ward in Rio Piedras, Puerto Rico.

 7                On the evening of November 2nd, 13 miles away from

 8   Yambele Ward neighborhood in Rio Piedras, Jean Carlos was

 9   having sexual relations with a married woman in Bayamón,

10   unaware that there was a call for his arrest or engaging in

11   any kind of illegal arms deals.

12                He was not avoiding the law on November 2nd of

13   2017.     He was not avoiding the law.

14                Meanwhile, when he was in Bayamón, in an unmarked

15   vehicle, two state police detectives alleged that they went

16   to the Yambele neighborhood in Rio Piedras looking for Jean

17   Carlos based on a photograph that had been shown to them

18   before.

19                As they approached the scene, they allege that they

20   saw a black man at a distance, armed with a rifle, sitting at

21   the passenger's side of a gray Suzuki compact car.      They

22   decided to call the patrol car to intercept the gray Suzuki

23   to confirm their suspicion, that Jean Carlos was the black

24   man that was seated in the passenger's side of the car.

25                As the patrol car attempted to approach the

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       11

 1   vehicle, the gray Suzuki fled the scene, not allowing the

 2   detectives to confirm their suspicion.

 3                As the short-lived chase progressed towards Bulon

 4   Street, the state police detectives claim the unidentified

 5   subject tossed a black bag and some rifles out the window.

 6                Shortly after this incident, the police claim that

 7   the unidentified black man opens fire towards them, and the

 8   police detectives responded with fire.

 9                The gray Suzuki came to a full stop at Bulon

10   Street.     And the subject in question left the scene, fled

11   from the scene on foot towards the San Fernando Public

12   Housing Project that was near.     The two state police

13   detectives follow on foot, losing them shortly after they

14   enter the public housing project.

15                Ladies and gentlemen, these are the facts of this

16   case.     The two state police detectives never had a chance to

17   clearly, clearly identify the subject that they were

18   following.

19                After the chase concluded and the subjects

20   successfully fled the scene, the two detectives failed to

21   conduct a proper investigation of the scene to provide us

22   with enough evidence that proved the person involved in the

23   chase was actually Jean Carlos.

24                The evidence you will see during these couple of

25   days clearly demonstrates their negligence on collecting

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       12

 1   proper information to correctly, correctly identify and place

 2   Jean Carlos in the scene.

 3             I will demonstrate that there is reasonable doubt

 4   as to the truth and veracity of the events of November 2nd,

 5   2017, that occurred at the Yambele Ward neighborhood in

 6   Rio Piedras, Puerto Rico.

 7             THE COURT:     Mr. Alum, your first witness, please.

 8             MR. ALUM:     Your Honor, at this time the Government

 9   calls Police Sergeant Wilson Torres.

10

11                          WILSON TORRES-RIVERA,

12                   after having been first duly

13             sworn or affirmed upon oath, was examined

14                     and testified as follows:

15

16             THE COURT:     Sergeant Torres, because you will be

17   testifying in Spanish, there may be times when the

18   interpreter will ask you to stop your testimony so that he

19   can interpret it into English for the record.

20             Do you understand that?

21             THE WITNESS:     Yes.

22             THE COURT:     Go ahead, Mr. Alum.

23             MR. ALUM:     Thank you, Your Honor.

24

25                           DIRECT EXAMINATION

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       13

 1   BY MR. ALUM:

 2   Q    Sir, would you please state your full name for the

 3   record.

 4   A    Sergeant Wilson Torres-Rivera.

 5   Q    What do you do for a living?

 6   A    I work with the Police of Puerto Rico.

 7   Q    Are you assigned to a particular unit?

 8   A    To the Criminal Intelligence Division.

 9   Q    And what are your responsibilities with the Criminal

10   Intelligence Division?

11   A    Currently I am the director.     My duties include to

12   direct and supervise the agents and supervise investigations

13   that are being conducted.

14   Q    And for how long have you been -- how long have you been

15   a police officer?

16   A    11 years.

17   Q    And how long have you been with the Criminal

18   Intelligence Division?

19   A    Three years ago.

20             THE COURT:     Since when have you been the director?

21             THE WITNESS:    Three years.

22   BY MR. ALUM:

23   Q    Now, Sergeant Torres, I am going to direct your

24   attention to the date of November 2nd, 2017.

25             Did you work that day?

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                     14

 1   A    Yes.

 2   Q    And what, if anything, did you do that day that brings

 3   you to testify in court here today?

 4   A    I didn't understand.

 5   Q    Did you prepare any document on November 2nd, 2017?

 6   A    Yes.

 7   Q    What document did you prepare on November 2nd, 2017?

 8   A    A work plan.

 9   Q    And just very briefly, what is a work plan?

10   A    Well, the work plan is a plan that we prepare of the

11   mission that we have day-to-day.       And it's the work plan that

12   we prepare that the agents are going to be working with, just

13   like we did that day, that we are going to be working in the

14   Yambele Ward.

15               And that work plan, the functions that the agents

16   are going to be performing are included, just as the units

17   that they are going to be in.

18   Q    And for what purpose --

19               THE COURT:     When you say "units," you mean

20   vehicles?

21               THE WITNESS:    Yes, the vehicles.

22   BY MR. ALUM:

23   Q    And what types of vehicles?

24   A    The unmarked vehicles, the unmarked vehicles, just as

25   the patrol vehicles.

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                        15

 1   Q      And why Yambele, specifically?

 2   A      On that day we were going to locate a home that we had

 3   information that Mr. Jean Carlos Benitez lived in.

 4   Q      And how many agents were going to participate in

 5   executing that plan that day?

 6   A      Approximately 10 to 12 agents.     Approximately.

 7               MR. ALUM:     Your Honor, without objection from the

 8   Defense, the Government is moving into evidence Government ID

 9   123 as Government Exhibit 123.

10               THE COURT:     Any objection, Ms. Valldejuli?

11               MS. VALLDEJULI-PEREZ:     No, Your Honor.

12               THE COURT:     Admitted as Government Exhibit 123.

13               Let me tell something to the jury.

14               You realize that we haven't seen 1, 2, 3, or 4, up

15   to 122.   The Government has certain documents that it wants

16   to introduce into evidence, and each one of them has an ID

17   number.   And the ID number in this particular document is

18   123.

19               Just because he wants to present it first doesn't

20   mean that it becomes Exhibit 1.       It remains with the same

21   number because it's much easier for us to enter it on the

22   docket with the same number instead of changing the number.

23   The other way gets confusion.

24               So, really, you don't have to worry about the

25   number of the exhibit, just the exhibit itself.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                      16

 1                 Go ahead, Mr. Alum.

 2                 MR. ALUM:     Thank you, Your Honor.

 3   BY MR. ALUM:

 4   Q      Sergeant Torres, I am showing you here what's now been

 5   admitted as Government Exhibit 123.

 6                 Do you recognize the photograph on your screen,

 7   sir?

 8   A      Yes.

 9   Q      What is it?

10   A      The picture of Jean Carlos Benitez.

11   Q      And, now, Sergeant Torres, prior to November 2nd, 2017,

12   had you seen that photograph?

13   A      Yes.

14   Q      And where had you seen it?

15   A      In the Intelligence Division, in my office.

16   Q      Now, Sergeant Torres, under the plan that you prepared,

17   who specifically was responsible for collecting the

18   information regarding Jean Carlos Benitez that you previously

19   testified to?

20   A      Yes.    There were two agents in charge of working the

21   information.      It was Officer Santiago and Officer Monroig.

22   Q      And Officer Santiago, is his first name Luis?

23   A      Yes.    Luis Santiago-Malave.

24   Q      And Agent Monroig, is his first name Arnaldo?

25   A      Yes.

                                Joe Reynosa, CSR, RPR
                               Official Court Reporter
                                                                          17

 1   Q    And to your knowledge, did Agents Monroig and Arnaldo

 2   collect the information they were supposed to collect under

 3   the terms of the plan that you prepared?

 4                THE INTERPRETER:     The interpreter needs a

 5   repetition of the question.

 6   BY MR. ALUM:

 7   Q    To your knowledge, did Agents Monroig and Santiago

 8   collect the information that they were supposed to obtain

 9   according to the plan that you prepared?

10   A    Yes.     Yes.

11                MR. ALUM:     May I have a moment, Your Honor?

12                THE COURT:     Yes, you may.

13                (Whereupon, an off-the-record discussion was held

14   between the Prosecution counsel.)

15                MR. ALUM:     Judge, we have no further questions for

16   Sergeant Torres.

17                THE COURT:     Any cross-examination, Ms. Valldejuli?

18                MS. VALLDEJULI-PEREZ:     No, Your Honor.

19                THE COURT:     Sergeant Torres, thank you for your

20   testimony.     You are excused.

21                (Witness excused.)

22                MR. ALUM:     Judge, at this time the Government calls

23   Puerto Rico Police Department Agent Luis Santiago-Malave.

24

25                             LUIS SANTIAGO-MALAVE,

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                       18

 1                     after having been first duly

 2             sworn or affirmed upon oath, was examined

 3                        and testified as follows:

 4

 5             MS. GARCIA-JIMENEZ:     With the permission of the

 6   Court, Your Honor.

 7             THE COURT:     You may proceed, Ms. Garcia.

 8             MS. GARCIA-JIMENEZ:     For the record, SAUSA Camille

 9   Garcia-Jimenez.

10                           DIRECT EXAMINATION

11   BY MS. GARCIA-JIMENEZ:

12   Q    Good afternoon, agent.

13   A    Good afternoon.

14   Q    Can you please state your name for the record, please.

15   A    Agent Luis A. Santiago-Malave, 36550.

16             THE COURT:     That's your badge number?

17             THE WITNESS:     Correct.

18   BY MS. GARCIA-JIMENEZ:

19   Q    Where do you work, agent?

20   A    Puerto Rico Police.

21   Q    And you work at the police department since when?

22   A    Approximately seven years.

23   Q    Right now you are working where?

24   A    Drug Division San Juan.

25   Q    And you are working at the Drug Division in San Juan

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      19

 1   since when?

 2   A      Approximately two years and a half.

 3   Q      On November 2nd, 2017, you were working where?

 4   A      Drug Division San Juan.

 5   Q      In order for you to be working at the Police Department

 6   of Puerto Rico, did you take any trainings?

 7   A      That's correct.

 8   Q      What type of trainings did you take?

 9   A      Identification of controlled substances, identification

10   of firearms, among other trainings.

11   Q      Okay.   Were you working on November 2nd, 2017?

12   A      Correct.

13   Q      With who were you working?

14   A      Drug Division San Juan in a joint work with the San Juan

15   CIC.

16   Q      What happened on that day that brings you here to

17   testify here today?

18   A      That day we had a work plan jointly with the

19   intelligence of the CIC.     This plan was regarding the

20   boundaries of the home of a person by the name Jean Carlos

21   Benitez-Melendez.

22   Q      When you say colindancias, what does that mean?

23   A      That means locating residences and also the description

24   of it.

25   Q      You mentioned Jean Carlos Benitez-Melendez; correct?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      20

 1   A    Correct.

 2   Q    Do you see him here?

 3   A    The gentleman here to my left (indicating).

 4               THE COURT:     Could you state what he is wearing.

 5               THE WITNESS:    Right now he has a long-sleeve shirt.

 6   I believe it's a gray color.

 7               MS. GARCIA-JIMENEZ:     For the record, Your Honor, he

 8   has identified the Defendant.

 9   BY MS. GARCIA-JIMENEZ:

10   Q    Prior from today, did you see Mr. Jean Carlos Benitez

11   before?

12   A    Yes.

13   Q    Where?

14   A    On November 2nd.

15   Q    And before that?

16   A    In pictures.

17   Q    In pictures where?

18   A    In the Drug Division of San Juan.

19               MS. GARCIA-JIMENEZ:     Showing Government

20   Exhibit 123.

21   BY MS. GARCIA-JIMENEZ:

22   Q    This picture that you just mentioned, where was this

23   picture?

24   A    In the Drug Division San Juan.

25   Q    The Drug Division; correct?

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                      21

 1   A    Correct.

 2   Q    And prior to November 2nd, 2017, you saw the picture

 3   that you mentioned how many times?

 4   A    Over 15, 20 times.

 5   Q    Okay.     Showing you Government Exhibit 123.

 6                Do you recognize that picture?

 7   A    Yes.

 8   Q    Okay.     Can you explain to the jurors what is that

 9   picture.

10   A    This is a picture of Jean Carlos Benitez-Melendez.

11   Q    How does this photograph compare to the picture that you

12   mentioned before that you had seen more than 15 --

13   A    The same.

14                THE COURT:     Wait for the question.

15                THE WITNESS:    I am sorry.

16   BY MS. GARCIA-JIMENEZ:

17   Q    -- more than 15 times.        How does that compare?

18   A    The same.

19   Q    And who is the person in that picture?

20   A    Jean Carlos Benitez-Melendez (indicating).

21                MS. GARCIA-JIMENEZ:     For the record, Your Honor, he

22   just pointed at the Defendant.

23   BY MS. GARCIA-JIMENEZ:

24   Q    So you went on November 2nd where?

25   A    To the Yambele Ward.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       22

 1   Q    And how did you get there?

 2   A    I got there in an unmarked vehicle.

 3   Q    Who was with you?

 4   A    Officer Arnaldo Monroig-Vega, passenger, and I was the

 5   driver.

 6   Q    Okay.     And during afternoon hours, what happened?

 7   A    During the afternoon, we met with Sergeant Wil Torres

 8   from Intelligence.        They told us that we would go to the

 9   Yambele Ward to the location of the home.

10   Q    And what happened?

11   A    At approximately 5:35, we got to the Yambele Ward, and

12   we started to locate the home.

13   Q    This plan was going to be done with approximately how

14   many agents?

15   A    Over 10.

16                THE COURT:     Sir, when say 5:35, you mean in the

17   afternoon?

18                THE WITNESS:    Correct.   In the afternoon,

19   Your Honor.

20                THE COURT:     Go ahead.

21   BY MS. GARCIA-JIMENEZ:

22   Q    So did you found -- did you find the help that you were

23   looking for?

24   A    That's correct.

25   Q    And what happened?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       23

 1   A    Pictures started to be taken, and the information was

 2   taken regarding the boundaries of the home, the location.

 3   Arnaldo Monroig was the officer who took the pictures.

 4   Q    And then?

 5   A    At approximately 5:15 in the afternoon, we started to

 6   leave the Yambele Ward.     The street that gives access to the

 7   home we located is the Pablo Pillot Garcia, and this is a

 8   street that's a cul-de-sac.

 9   Q    And what happened?

10   A    Well, since I was the driver of the vehicle, we got into

11   the vehicle.     I also got into the vehicle, together with

12   Officer Monroig, and we started to back up the vehicle in

13   order to get out of that street.

14             While I am backing up the vehicle, I reached the

15   intersection of Street Pablo Vega Santos.       And that's where I

16   see to my left, at approximately 30 to 35 feet of distance, I

17   see at the intersection of the Pablo Vega Santos Street and

18   the Santiago Carrera Street, that's where I noticed a Suzuki

19   vehicle, an SX4, a gray Suzuki vehicle.

20   Q    That Suzuki vehicle was moving or was --

21   A    When I see it for the first time, it was moving, but it

22   stopped at the intersection -- it parked at the intersection.

23   Q    And what happened?

24   A    And what I could see, Your Honor, was the right profile

25   of the Suzuki SX4.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          24

 1   Q       That side that you were seeing, was it the passenger's

 2   side or the driver's side?

 3   A       Passenger's side.

 4   Q       And what happened?

 5   A       And I noticed that the front passenger's side window was

 6   down, and I see that the front passenger of that vehicle was

 7   Jean Carlos Benitez-Melendez.

 8   Q       That person that you saw on November 2nd in that

 9   passenger's side, do you see him here?

10   A       Yes, correct.    Jean Carlos Benitez-Melendez.    At that

11   time he was wearing a black T-shirt.

12   Q       And what happened?

13   A       And he proceeds to stay, looking at my unmarked vehicle.

14   And he proceeds to open the front passenger door.         He takes

15   out his right leg.       And that's where I could see that he had

16   in his hands a carbon 15 type rifle, black.

17   Q       How confident are you that the person that you saw was

18   Jean Carlos Benitez-Melendez?

19   A       100 percent sure.

20   Q       And you were dressed how?

21   A       I was in civilian clothes.

22   Q       So you saw that it was Jean Carlos Benitez.      And what

23   happened?

24   A       My first reaction when I see the gentleman is, "That's

25   Jean.    That's Jean."      The same thing that Agent Monroig tells

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                        25

 1   me.

 2   Q     And Monroig was sitting where?

 3   A     In the front passenger's seat next to me.

 4   Q     Okay.     And after you saw that he was carrying a rifle --

 5   A     Correct.

 6   Q     -- what happened?

 7   A     He proceeds to move the vehicle.        The vehicle starts

 8   moving and goes in the direction of the Pablo Vega Santos

 9   Street.

10   Q     What did you proceed to do?

11   A     We proceed to follow him.       And Officer Monroig starts

12   informing what we had seen, that we had seen Jean Carlos

13   Benitez-Melendez and he had a firearm and that he was in a

14   Suzuki SX4 and that he should be stopped.

15                 THE COURT:     What do you mean by "he was informing"?

16                 THE WITNESS:    That Officer Monroig was informing

17   through the radio, the police radio to all the other police

18   officers that were working with us in the work plan of what

19   was happening.

20   BY MS. GARCIA-JIMENEZ:

21   Q     Okay.     Why didn't you stop that car?

22   A     I am in an unmarked vehicle, so I don't have any sirens

23   or any police lights, so I can't stop him.

24   Q     Okay.     So you start following the Suzuki.     And what

25   happened?

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                         26

 1   A       Well, the Suzuki reaches the intersection with the Julio

 2   Aybar, and then an unmarked vehicle that was together with us

 3   in the work plan, the unmarked vehicle of Officer Emanuel

 4   Torres, he was coming towards the front of the Suzuki SX4.

 5   The SX4 begins to avoid that vehicle, running over the

 6   sidewalk, which would be on the right side on the Julio Aybar

 7   Street.        And this is already in Santiago Iglesias Ward.

 8   Q       Okay.     Between Yambele Ward and this intersection that

 9   you just mentioned, we are talking about how many -- how much

10   time?

11   A       Nothing.    Seconds.   They are one right next to the

12   other.     It's just a street, which is the boundary between the

13   ward and the Santiago Iglesias development.

14   Q       Okay.     So after the Suzuki -- after the unmarked vehicle

15   of Agent Torres tried to stop this car, what happened?

16   A       He goes on the sidewalk.

17   Q       Who?

18   A       Jean Carlos Benitez-Melendez in the Suzuki SX4.

19   Q       And what happened?

20   A       And then I begin chasing him also going on the sidewalk,

21   and I proceed to chase the vehicle going on Santiago Carrera

22   Street, at the Santiago Carrera Street but in development

23   Santiago Iglesias.

24   Q       And what happened?

25   A       Well, following him, chasing him.     And halfway through

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                        27

 1   Santiago Iglesias Street is where I could see that the

 2   passenger, Jean Carlos -- being the front passenger, Jean

 3   Carlos Benitez-Melendez, threw out what I could see was a

 4   black and beige carbon 15 type rifle.       And I could see that

 5   he threw it out the window.

 6                He then throws out a black bag.    This is

 7   practically happening in seconds, one right after the other.

 8   After the black bag, he then throws out a carbon 15 rifle,

 9   which was identical to the one that I had seen he was

10   carrying when I saw him for the first time.

11   Q    Okay.     These items that you just mentioned here, aside

12   from seeing them coming out of the car on November 2nd, were

13   you able to see these items after that?

14   A    Yes.

15   Q    Where?

16   A    In the Drug Division San Juan.

17   Q    If I show you those items, would be you able to

18   recognize them?

19   A    That's correct.

20                MS. GARCIA-JIMENEZ:   Your Honor, if I may.

21                Your Honor, without objection from the Defense, we

22   are going to ask the Court to accept this as Exhibit 124 of

23   the Government, Your Honor.

24                THE COURT:   What is "this"?

25                MS. GARCIA-JIMENEZ:   This is a rifle, black.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                         28

 1                THE COURT:     Black and tan rifle?

 2                MR. ALUM:     Correct, Your Honor.

 3                THE COURT:     Any objection, Ms. Valldejuli?

 4                MS. VALLDEJULI-PEREZ:      No, Your Honor.

 5                THE COURT:     Is that rifle secured?

 6                MS. GARCIA-JIMENEZ:       Yes, Your Honor.

 7                THE COURT:     Marshal?

 8                THE MARSHAL:     (Nods affirmatively.)

 9   BY MS. GARCIA-JIMENEZ:

10   Q    Agent, showing you Exhibit 124 from the Government.

11                Do you recognize this?

12   A    Yes.

13                THE COURT:     Let him have it.

14                MS. GARCIA-JIMENEZ:       Permission to approach the

15   witness, Your Honor.

16   BY MS. GARCIA-JIMENEZ:

17   Q    Do you recognize that Exhibit 124?

18   A    Yes.

19   Q    You have seen that before?

20   A    Yes.

21   Q    When?

22   A    In the Division, and then I saw Jean Carlos

23   Benitez-Melendez throw it out of the SX4 gray Suzuki vehicle.

24   This is the first one he threw out.

25   Q    And that was on November 2nd, 2017?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                          29

 1   A    Correct.

 2               MR. ALUM:     Your Honor, with the Court's permission,

 3   we would like the jury to able to inspect this.

 4               THE COURT:     Mr. Ortiz, if you please publish it to

 5   the jury by showing it to them.

 6               (Whereupon, Government Exhibit 124 was published

 7   for the jury.)

 8   BY MS. GARCIA-JIMENEZ:

 9   Q    Agent, you also mentioned that you saw Mr. Jean Carlos

10   Benitez, you saw him throwing a black bag.

11   A    Yes.

12               MS. GARCIA-JIMENEZ:      Obviously, without objection

13   of the Defense, Your Honor, this would be Exhibit 125 from

14   the Government.

15               THE COURT:     Any objection, Ms. Valldejuli?

16               MS. VALLDEJULI-PEREZ:     No, Your Honor.

17               THE COURT:     Without objection, admitted as

18   Exhibit 125.     Which is what?

19               MS. GARCIA-JIMENEZ:      It's a black bag, Your Honor,

20   Adidas black bag.

21               THE COURT:     Adidas?

22               MS. GARCIA-JIMENEZ:      I mean Nike black bag,

23   Your Honor.

24   BY MS. GARCIA-JIMENEZ:

25   Q    Showing you Exhibit 125.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                         30

 1             MS. GARCIA-JIMENEZ:       Permission to approach the

 2   witness, Your Honor?

 3             THE COURT:     You may.

 4   BY MS. GARCIA-JIMENEZ:

 5   Q    Without the contents of this bag, do you recognize this?

 6   A    Yes, I recognize it.

 7   Q    From where?

 8   A    This is the black bag that I saw Jean Carlos

 9   Benitez-Melendez throw out on November 2nd.

10   Q    After you saw him throwing that bag out of the car, the

11   next time saw that bag was when?

12   A    Drug Division San Juan.

13             MS. GARCIA-JIMENEZ:       Your Honor, without objection

14   of the Defense, we would like to the Court to admit as

15   Government Evidence 126.     It's a black rifle.

16             THE COURT:     Any objection, Ms. Valldejuli?

17             MS. VALLDEJULI-PEREZ:      No, Your Honor.

18             THE COURT:     Without objection, admitted as

19   Exhibit 126.   It's a black rifle.

20             MS. GARCIA-JIMENEZ:       Black with blue, Your Honor,

21   serial number NS107462.

22             May I approach the witness, Your Honor?

23             THE COURT:     Yes, you may.

24   BY MS. GARCIA-JIMENEZ:

25   Q    Agent, showing you Government Exhibit 126.        Please

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                      31

 1   inspect that.

 2   A    (Witness complies.)

 3   Q    Do you recognize that?

 4   A    Yes.

 5   Q    From where?

 6   A    This is the black carbon 15 rifle that I saw Jean Carlos

 7   Benitez throw out on November 2nd.

 8   Q    Before seeing him throwing that out the window, before

 9   that, you ever saw that rifle?

10   A    After or before?

11   Q    Before.

12   A    Before him?

13   Q    Before --

14   A    Yes.

15   Q    When?

16   A    When I saw him for the first time.

17   Q    Okay.     After you saw Jean Carlos Benitez throwing that

18   out of the window, did you ever saw that rifle again?

19   A    Yes.     In the Drug Division San Juan.

20                MS. GARCIA-JIMENEZ:   Your Honor, permission to

21   publish this rifle.

22                THE COURT:   Mr. Ortiz, please.

23                (Whereupon, Government Exhibit 126 was published

24   for the jury.)

25

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                            32

 1   BY MS. GARCIA-JIMENEZ:

 2   Q       You mentioned that you were in hot pursuit after Jean

 3   Carlos; correct?

 4   A       Correct.

 5   Q       So what happened after you see that he threw all of

 6   these items out of the window of the car?

 7   A       Well, yes, after I saw that he threw out the black rifle

 8   out the window, which was the last rifle that I saw him throw

 9   out, I saw that the gray Suzuki, the SX4, opens up in the

10   Santiago Carrera reaching the intersection with Street

11   Antonio Arroyo.

12                   THE COURT:     What do you mean by "se abrió"?

13                   THE WITNESS:    Well, what I mean that he opens up is

14   that he goes towards his left.          He takes the vehicle towards

15   his left all the way, almost up to the sidewalk where he is

16   reaching the Antonio Arroyo Street, and he goes like this

17   (demonstrating).        And that's when he opens up when he reaches

18   Antonio Carrera Street, and once again, the right side of the

19   vehicle, of the gray Suzuki SX4, is facing me.

20   BY MS. GARCIA-JIMENEZ:

21   Q       When you say the "right side," is that the passenger's

22   side?

23   A       Correct.

24   Q       Okay.     What happened?

25   A       And that's when I see Jean Carlos Benitez-Melendez with

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                           33

 1   both his hands and he is pointing a pistol towards us.

 2   Q    Okay.     Let me ask you something, on that day, how was

 3   the clarity?

 4   A    It was clear.

 5                MS. GARCIA-JIMENEZ:       Permission to publish

 6   Exhibit 98 from the Government, Your Honor, without objection

 7   of the Defense.

 8                THE COURT:    Any objection?

 9                MS. VALLDEJULI-PEREZ:      No objection, Your Honor.

10                THE COURT:    Go ahead.    Exhibit 98.

11                What is it?

12   BY MS. GARCIA-JIMENEZ:

13   Q    Agent, please examine that picture, that exhibit.

14                Do you recognize that area?

15   A    Yes.     That's the Santiago Carrera with the intersection

16   of Antonio Arroyo.

17   Q    Okay.     Just to clarify, what happened on this

18   intersection, agent?

19   A    Well, that's when I see, when reaching the intersection,

20   that the gentleman here, Jean Carlos Benitez-Melendez, with

21   both his hands was pointing a pistol towards me, towards the

22   unmarked vehicle, and he shot several times toward us.          And

23   part of that firearm that he had, part of that pistol, that

24   firearm, it was pointing out.          It went a little bit out of

25   the vehicle, out the window of the vehicle.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                   34

 1   Q    Okay.   Can you mark in this picture approximately the

 2   position where Jean Carlos or the Suzuki gray was car, and

 3   your car, the one that you were driving.

 4   A    (Witness complies.)

 5   Q    And your car?

 6   A    (Witness complies.)

 7   Q    Exactly where you made that circle, there is a number 1.

 8   A    That's correct.

 9   Q    Do you know what it is?

10   A    It's a shell.

11   Q    Okay.   So after you saw that Jean Carlos was pointing at

12   you -- and he shot at you; correct?

13   A    Correct.

14   Q    What happened?

15   A    I proceeded to take my shot, and Officer Monroig also

16   made several shots.

17   Q    You were driving; correct?

18   A    That's correct.

19   Q    And how did you shoot?

20   A    Through the window.

21   Q    Which window?

22   A    The front -- with the front window of the unmarked

23   vehicle.

24   Q    Of the car that you were driving?

25   A    Correct, the unmarked vehicle.     A red Toyota Yaris.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                              35

 1   Q    Okay.     And after that what happened?

 2   A    We continued --

 3                THE COURT:     Excuse me.    You shot through the

 4   windshield?

 5                THE WITNESS:     Correct.    My reaction was, when he

 6   was shooting me, that I had to take out my firearm and shoot

 7   back at him.

 8                THE COURT:     Okay.   Go ahead.

 9   BY MS. GARCIA-JIMENEZ:

10   Q    What happened then?

11   A    We continued chasing the vehicle, the gray Suzuki SX4,

12   and Jean Carlos Benitez-Melendez.

13   Q    And what happened?

14   A    He turns right at the next intersection, and we

15   continued chasing him.        And that was approximately to the

16   intersection with street N Bulon.          The street N Bulon goes

17   into housing project San Fernando.

18   Q    Okay.     What happened there?

19   A    And that's where I noticed that the Suzuki SX4 vehicle

20   had already gained distance from me.            Then the vehicle parks

21   in the N Bulon Street, and I was approximately about a

22   hundred feet.     And that's where I see that the driver of the

23   vehicle comes out of the vehicle.          It was a person dressed in

24   black, short, and dark-skinned.          And this person takes off

25   running, and that's when I see Jean Carlos Benitez-Melendez

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      36

 1   getting out of the front passenger's side of the gray Suzuki

 2   SX4, also fully dressed in; black, black T-shirt, black

 3   pants.

 4                He takes off turning right in N Bulon Street, and

 5   that's where I parked the vehicle, in the back, practically

 6   next to the gray Suzuki SX4.        And that's when I get out of my

 7   vehicle, and I start chasing, running after Jean Carlos

 8   Benitez-Melendez, who turns left, jumps a fence, and gains

 9   access to the San Fernando Housing Project.

10   Q    How sure are you that the person that was sitting in the

11   passenger's side was Jean Carlos?

12   A    100 percent sure.

13   Q    What happened to the driver of that car?

14   A    I lost him from sight.        That's the first person that got

15   out of the vehicle, and I didn't see him again.

16   Q    Okay.

17                MS. GARCIA-JIMENEZ:     Showing Government Exhibit 39,

18   without objection of the Defense, Your Honor.

19                THE COURT:   Any objection, Ms. Valldejuli?

20                MS. VALLDEJULI-PEREZ:     No, Your Honor.

21                THE COURT:   This is exhibit?

22                MS. GARCIA-JIMENEZ:     39.

23   BY MS. GARCIA-JIMENEZ:

24   Q    Agent, showing you Government Exhibit 39, do you

25   recognize that picture?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        37

 1   A       Yes, I recognize it.

 2   Q       Can you explain what can we see in that picture or what

 3   are we seeing in that picture?

 4   A       This is the gray Suzuki SX4 where Jean Carlos

 5   Benitez-Melendez was in.        And more to the left, that's the

 6   intersection with street N Bulon.

 7   Q       And can you tell us where was your car parked.

 8   A       At that specific time?

 9   Q       When you were chasing him.     When you decided to stop the

10   car.

11   A       Can I mark it?

12   Q       Yes.

13   A       (Witness indicates.)

14   Q       We see this picture, and this picture, it's already --

15   it's dark.

16   A       Correct.

17   Q       Can you explain that?

18   A       That's approximately after 6:00 in the afternoon, after

19   7 o'clock in the evening, where technical services got to the

20   area.     That's why it's dark.

21   Q       So do you know how much time did technical service

22   took -- how much time did it take for technical service take

23   to arrive?

24   A       Not specifically.     I couldn't tell you specifically, but

25   it took some time.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                         38

 1   Q       And that street that we see on the left side of the

 2   picture, what is it?

 3   A       That's N Bulon Street.

 4   Q       If you keep on going that street, you are going to find

 5   what?

 6   A       Housing Project San Fernando.

 7   Q       Okay.   So after you lost sight of Jean Carlos, what

 8   happened?

 9   A       I proceeded to stop the chase because of my safety and

10   the safety of my fellow officer, because we were alone.        We

11   were alone at that moment, and there was no cooperation.

12   Q       Okay.   So why didn't you follow Jean Carlos?

13   A       For my safety.

14   Q       Did eventually the other cars arrive?

15   A       Correct, yes.

16   Q       So what else happened?

17   A       After that I proceeded to move the Toyota Yaris vehicle

18   that was next to the Suzuki SX4, and I moved it further

19   ahead, since it was blocking the street.

20   Q       And what happened?

21   A       I proceeded to visually verify the Suzuki SX4.

22   Q       Okay.   Why did you only observe the vehicle?

23   A       Because it's a scene.

24   Q       Okay.   Did you notice anything in that car?

25   A       Yes.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                          39

 1   Q    What?

 2   A    A rifle round.

 3                MS. GARCIA-JIMENEZ:     Permission to publish

 4   Exhibit 78, Your Honor, from the Government, without

 5   objection of the Defense.

 6                THE COURT:   Any objection, Ms. Valldejuli?

 7                MS. VALLDEJULI-PEREZ:    No, Your Honor.

 8                THE COURT:   Without objection, admitted as

 9   Exhibit 78.

10   BY MS. GARCIA-JIMENEZ:

11   Q    Agent, showing you Government Exhibit 78, what is that?

12   What can be seen in that picture?

13   A    This is the back part of the Suzuki SX4 vehicle.

14   Q    Can you see something?        You just mentioned that you saw

15   a bullet.

16   A    Yes.

17   Q    Can you tell us what do you see he in that picture.

18   A    Yes.     A rifle bullet in this area (indicating).

19                MS. GARCIA-JIMENEZ:     Permission to publish

20   Government Exhibit 79, Your Honor, without objection of the

21   Defense.

22                THE COURT:   Any objection?

23                MS. VALLDEJULI-PEREZ:    No, Your Honor.

24   BY MS. GARCIA-JIMENEZ:

25   Q    Agent, please analyze that picture, Government

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      40

 1   Exhibit 79.

 2                Can you tell us what you see there.

 3   A    A rifle bullet.

 4   Q    And that is the picture from where?

 5   A    That's the back part, that's the carpet area of the gray

 6   Suzuki SX4.     That would be behind the passenger seat.

 7   Q    Okay.     Besides the two rifles that are admitted into

 8   evidence and the bag, do you have knowledge that some other

 9   items were seized that day?

10   A    Yes.

11   Q    What other items?

12   A    A rifle charger and rifle bullets.

13   Q    The bullets that were seized, how do they compare to the

14   bullet that we are seeing in Exhibit 79?

15   A    The same.

16   Q    The same what?

17   A    The same caliber.

18   Q    Which is what?

19   A    I don't remember very well.     I believe it's 223.

20   Q    Okay.     And after the pictures were taken from the car,

21   what happened?

22   A    After that, a sergeant from Puerto Nuevo arrived and

23   took down the information.

24                MS. GARCIA-JIMENEZ:   Permission to publish

25   Government Exhibit 20 without objection of the Defense,

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        41

 1   Your Honor?

 2              THE COURT:    Any objection, Ms. Valldejuli?

 3              MS. VALLDEJULI-PEREZ:    No, Your Honor.

 4              THE COURT:    Without objection, admitted as

 5   Exhibit 20.

 6   BY MS. GARCIA-JIMENEZ:

 7   Q    You mentioned before that you discharged your firearm

 8   from inside the car.

 9   A    That's correct.

10   Q    Can you explain what we are seeing in that picture.

11   A    Well, that's the red Toyota Yaris that I was driving the

12   day of the events on November 2nd.      And in the front, in the

13   windshield, it has the impact of the bullet that was

14   discharged.

15   Q    And that bullet in the windshield, who made that?

16   A    I did.

17              MS. GARCIA-JIMENEZ:     Permission to publish

18   Government Exhibit 101, Your Honor, without objection of the

19   Defense.

20              THE COURT:    Any objection, Ms. Valldejuli?

21              MS. VALLDEJULI-PEREZ:    No, Your Honor.

22              THE COURT:    Without objection, admitted as

23   Exhibit 101.

24   BY MS. GARCIA-JIMENEZ:

25   Q    Agent, do you recognize what's in this picture?

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                       42

 1   A    Yes.

 2   Q    Can you explain to the jurors.

 3   A    Well, this is the evidence that was seized on that day.

 4   You have the black and tanned carbon 15 rifle.      We have the

 5   black rifle.     And we have the black bag, which had all these

 6   rounds in it, together with the chargers.

 7   Q    Okay.     And this picture was taken where?

 8   A    Drug Division of San Juan.

 9   Q    Agent, once again, the person that you saw throwing all

10   these items out of the window, who is it?

11   A    Jean Carlos Benitez-Melendez (indicating).

12                MS. GARCIA-JIMENEZ:   We don't have any more

13   questions, Your Honor.

14                THE COURT:   Cross-examination?

15                             CROSS-EXAMINATION

16   BY MS. VALLDEJULI-PEREZ:

17   Q    Mr. Santiago, have you given any sworn statement of the

18   events that happened on November 2nd, 2017, at Yambele Ward?

19   A    Sworn statements?

20   Q    Yes.

21   A    Yes.

22   Q    To whom?

23   A    To the Rico prosecutor and to the ATF agents.

24                THE COURT:   When you say the fiscal, do you mean

25   the State fiscal?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                            43

 1               THE WITNESS:     The State prosecutor, yes.     I was

 2   interviewed, and I informed them of the facts.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    You gave a sworn statement to the District Attorney of

 5   Puerto Rico as to events of November 2nd of Yambele Ward?

 6   A    Correct.    I was interviewed by him.

 7   Q    I want to clear up.       Is that an interview, or was it

 8   some written document signed by you?

 9   A    Nothing written.

10               MR. ALUM:     Your Honor, we have an objection.       If

11   this is for impeachment purpose -- may we approach?

12               THE COURT:     Of course.

13               (Whereupon, the following proceedings were held at

14   sidebar:)

15               MR. ALUM:     Under the rules, if the Defense is going

16   to impeach with a prior inconsistent statement, she should

17   lay out, "You just testified X.          Isn't it true that you

18   previously gave a statement to so-and-so saying Y?"          She has

19   not done that.

20               THE COURT:     You have to lay the foundation

21   argument.

22               MR. ALUM:     Exactly.   She has to lay the foundation

23   as to what the impeachment is.          She doesn't get to just

24   immediately ask the agent, "You said this to this Prosecutor.

25   You said this to that agent," because that is inappropriate

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                               44

 1   under the Rules of Evidence.

 2                MS. VALLDEJULI-PEREZ:   Your Honor, that's what I am

 3   going to do now.     I was just asking -- and precisely, I am

 4   clearing it up, because he said that he gave a sworn

 5   statement.     Anywhere in that sworn statement --

 6                THE COURT:   That he was interviewed.

 7                MS. VALLDEJULI-PEREZ:   Exactly.    And that's not a

 8   sworn statement.     He was confused.     So I was just figuring

 9   out if he had given any written sworn statement signed by

10   him.

11                THE COURT:   And he said no.

12                MS. VALLDEJULI-PEREZ:   He said no.

13                THE COURT:   So that's it.

14                MS. VALLDEJULI-PEREZ:   Exactly.    I was just

15   clearing it up whether he had given any sworn statement.             At

16   the beginning he said, yes, to the District Attorney.             I knew

17   that it was not.     ATF was just an interview.      Clear up that

18   it was an interview.      That is not a sworn statement.      I

19   cannot use that.

20                THE COURT:   So what are you going to do with the

21   interview?

22                MS. VALLDEJULI-PEREZ:   Nothing.

23                THE COURT:   Okay.

24                MS. VALLDEJULI-PEREZ:   I only was verifying whether

25   besides a sworn statement that is signed by him, that was

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          45

 1   given by the Government to me on Friday, is the only document

 2   that's signed by him that he has given, yes or no.

 3             MR. ALUM:     That's the use of force report.

 4             Your Honor, our objection is that the Defense

 5   should not be able to get into any prior statements without

 6   laying the foundation that anything that he has testified to

 7   is inconsistent with the prior statement.         So just the mere

 8   question as to any prior statements, it's improper.

 9             MS. VALLDEJULI-PEREZ:        No, Your Honor, because I am

10   just asking whether he has given one.

11             THE COURT:     He said no.

12             MS. VALLDEJULI-PEREZ:        No.

13             THE COURT:     So that's it.

14             MS. VALLDEJULI-PEREZ:        Exactly.

15             THE COURT:     So what is this for?

16             MS. VALLDEJULI-PEREZ:        But this is a statement,

17   this is a statement signed by him that this I can use it.

18             THE COURT:     For what?

19             MS. VALLDEJULI-PEREZ:        If there is in here, there

20   are -- the version that it is given here, there are things

21   that he has testified here that are not in that statement.

22             THE COURT:     Well, it has to be different from what

23   he testified.

24             MS. VALLDEJULI-PEREZ:        Exactly.   And I understand

25   that there are differences between what he has testified

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          46

 1   today and what was said by him in that statement signed by

 2   him.

 3                THE COURT:   Let me see.

 4                What is in here that is different from what he

 5   testified?

 6                MS. VALLDEJULI-PEREZ:      Well, for example,

 7   Your Honor, he doesn't say that he identified the person.

 8                MS. GARCIA-JIMENEZ:     Yes, he does.

 9                THE COURT:   Wait a minute.        Wait a minute.

10                So what you are saying is that, in this statement

11   that he signed, he doesn't say that it was the Defendant.

12                MS. VALLDEJULI-PEREZ:      That's one of the things

13   because he also signed the other part.            It's just that in the

14   front page -- this is the document that the police --

15                THE COURT:   It's got the guy's name right here

16   (indicating).

17                MS. VALLDEJULI-PEREZ:      Okay.

18                THE COURT:   This entire document is his statement.

19   Not just this page.

20                MS. VALLDEJULI-PEREZ:      Well, if it's in the

21   narrative on how the events happened, which is the most

22   important part of hearing in this case --

23                THE COURT:   Such as?

24                MS. VALLDEJULI-PEREZ:      Such as, he says here that

25   he saw the person coming out of the car.            He doesn't say that

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      47

 1   in the narrative.    That was when he saw him with the rifle.

 2   He said that he was in the passenger's seat with the rifle.

 3   They are two different things, Your Honor.

 4             And, secondly, he says that he -- when they saw

 5   them, they flew.    But in there it said that they called the

 6   patrol car, and the patrol car put the sirens and the lights,

 7   and that is when they flew.     It's two different things.

 8             And, third, I don't remember exactly what else is

 9   there.

10             THE COURT:    Do you have this in English?

11             MS. VALLDEJULI-PEREZ:    Yes, I have the translation

12   in English.

13             THE COURT:    Okay.   Well, remember you have to lay

14   the foundation as to what this is.

15             MS. VALLDEJULI-PEREZ:    Yes, Your Honor.

16             THE COURT:    And then we will take it from there.

17             (Back on the record.)

18   BY MS. VALLDEJULI-PEREZ:

19   Q    Mr. Santiago, you have testified here that at a distance

20   of 30 to 35 feet from where you were standing --

21             THE COURT:    First, lay the foundation.

22             MS. VALLDEJULI-PEREZ:    Your Honor, I am going to

23   other questions before this one.

24             THE COURT:    You have to lay a foundation before you

25   ask specific questions about whatever document it is that you

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                         48

 1   have.

 2                   MS. VALLDEJULI-PEREZ:    Yes.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q       You testified here that you saw the Suzuki car and the

 5   passenger opening a door and showing a rifle about 30 to

 6   35 feet from where you were; correct?

 7   A       Correct.

 8   Q       30 or 35, more or less, will be how far away from where

 9   you are standing?

10   A       Approximately like from here to the door.

11   Approximately.

12   Q       And before that day, you only saw the photograph several

13   times that was shown to you just a moment?

14   A       Yes.     I had seen it on many occasions, yes.

15   Q       But you have never seen him in person?        Only through the

16   photograph.

17   A       Correct, yes.

18   Q       Okay.     And you said that you saw that the Suzuki car was

19   stopped, and you saw that this black person opened the door

20   and showed a rifle.

21   A       That's not what I said.

22   Q       Well, you said that -- what did you say?

23   A       That Jean Carlos Benitez-Melendez opened the door.

24   Q       And showed the rifle.

25   A       He didn't show it to me.        He was carrying it.   And

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                         49

 1   that's very different than showing it.

 2   Q     And after that, you called several other patrol cars to

 3   stop him, but he continued driving.

 4   A     Not me.   Officer Monroig was the one who informed it

 5   through the radio.      I was driving the car.

 6   Q     But you testified that, after that happened, the car

 7   continued riding, and you followed them.

 8   A     Yes, I followed.

 9   Q     And they were already fleeing from you.

10   A     When they leave for first time that they turned left,

11   there I don't know if they were turning that way because of

12   me.   But then they turned to the left.     And initially they

13   were going slow.

14   Q     And so at that time they didn't, according to you,

15   recognize that you were following them.

16              MR. ALUM:     Objection, Your Honor.     That goes to

17   speculation.

18              THE COURT:     That's speculation.     I know what you

19   are getting at, but rephrase the question.

20   BY MS. VALLDEJULI-PEREZ:

21   Q     Then at what moment you said that there was a moment

22   when they start fleeing from the scene?

23   A     When they saw the patrol cars, and they saw the vehicle

24   from Emanuel Torres that passed in front.

25   Q     The car from Emanuel Torres was an unmarked car.

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                         50

 1   A    Correct, an unmarked car.

 2   Q    And this unmarked car from Emanuel Torres, he tried to

 3   block them.

 4   A    That I don't know.       You have to ask Officer Emanuel

 5   Torres.

 6   Q    It's that I understand that you testified that when he

 7   tried to block him, Emanuel Torres, they evade the car and go

 8   into the side street.

 9   A    I specified that he came out from the front.        But I

10   didn't say if Emanuel Torres was trying to block him.        You

11   would have to ask him that.

12   Q    And you were behind his car all the time when this was

13   happening.

14   A    Correct.     At that specific time, I was behind him.

15   Q    What was doing the patrol car that you said that was

16   there also?

17   A    The patrol vehicles were on Julio Aybar Street.        For

18   example, if you had Emanuel Torres' vehicle, that was in

19   intersection of Alfonso Street, then you had two patrol cars

20   that were a little bit behind Emanuel Torres' vehicle.

21                THE COURT:     Was Mr. Emanuel Torres in a marked

22   patrol car or in an unmarked vehicle?

23                THE WITNESS:    An unmarked vehicle.   It doesn't have

24   any sirens or police lights.

25                THE COURT:     So your testimony is that patrol cars

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                         51

 1   were behind Mr. Torres?

 2                THE WITNESS:    Yes, Your Honor.

 3                If I am on Rafael Alfonso Street, there are the

 4   intersection.     Emanuel Torres' vehicle is in front of --

 5   facing the Suzuki SX4.       The Suzuki SX4 turns right.   And then

 6   to the right you have the patrol cars, which were on the way.

 7                THE COURT:     And when did the Suzuki go on the

 8   sidewalk to evade?

 9                THE WITNESS:    When it sees the unmarked vehicle of

10   Officer Emanuel Torres.       When it sees that vehicle.

11   BY MS. VALLDEJULI-PEREZ:

12   Q    It's then when he sees the unmarked car of Emanuel

13   Torres that they started to flee the scene.

14   A    When they are in front of him.

15   Q    And Emanuel Torres was not able to stop the vehicle.

16   A    There you would have to ask him because I don't know

17   what Emanuel Torres' intentions were.

18   Q    And what was about the patrol cars that had the sirens

19   and the lights?

20   A    They were supposed to stop the vehicle.

21   Q    Did they stop at some time or try to stop the vehicle at

22   some time?

23   A    They tried, and he evaded.

24                THE COURT:     So he evaded Mr. Torres' unmarked

25   vehicle, and he also evaded the patrol cars?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                         52

 1              THE WITNESS:    Correct.

 2   BY MS. VALLDEJULI-PEREZ:

 3   Q    I will show you a statement that you gave to the Police

 4   of Puerto Rico.   I want you to review it.

 5              MS. VALLDEJULI-PEREZ:      Your Honor, may I approach?

 6              THE COURT:     Please review the entire document,

 7   Mr. Santiago.

 8              THE WITNESS:    I reviewed it.

 9   BY MS. VALLDEJULI-PEREZ:

10   Q    This is a document that you were required to make after

11   an incident like that, what happened on November 2nd of 2017.

12   It's part of your work.

13   A    This is a use of force.

14   Q    It was submitted by you in compliance with the

15   regulations of Police of Puerto Rico.

16   A    Correct.

17   Q    And in this case going to page 3.       That is a narrative

18   section where you explain in your own words what happened;

19   correct?

20   A    Correct.

21   Q    And this one was made on -- what is the date of this

22   that you filled out this document?

23   A    I don't remember the date.       I have to verify when it was

24   made, but...

25   Q    Please check in this document when it was made.

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                        53

 1   A    It was submitted November 9.

 2   Q    Seven days after the events; correct?

 3   A    Correct.

 4   Q    According to the narrative in this section, it says

 5   that, "At the Yambele Ward, I observed a gray Suzuki vehicle

 6   with tag HFI-011 a passenger, a black complexion individual,

 7   black T-shirt, carrying a black-colored long weapon."

 8   A    Correct.

 9             And page 1, the name of Jean Carlos

10   Benitez-Melendez.    That's where you put the person in

11   question in this case.

12   Q    You did not specify in this line that you saw him when

13   he opened the door and was carrying this weapon; correct?

14   A    This is a use of force.

15   Q    Agent Monroig proceeded to transmit by way of police

16   radio the description of the gray-colored Suzuki vehicle and

17   that the passengers were armed.     The marked patrol car

18   proceeded to stop them by way of flashing lights and siren

19   and they flee.

20             That's what you said in this statement; correct?

21   A    Correct.    I also said it here.

22             THE COURT:     Let me ask you something, Mr. Santiago,

23   because when -- you were asked a question, that you did not

24   specify that you saw him when he opened the door and was

25   carrying a weapon, you said, "This is a use of force."      What

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                           54

 1   do you mean by that?

 2               THE WITNESS:     Yes, Your Honor.     This document is to

 3   specify a short narrative of the use of force that I

 4   employed.

 5               THE COURT:     That you did?

 6               THE WITNESS:     Correct.    Which would be the shot

 7   that I fired with my firearm.        It's not a sworn statement.

 8               THE COURT:     Okay.   Go ahead.

 9   BY MS. VALLDEJULI-PEREZ:

10   Q    Anywhere there you specify that Emanuel Torres was also

11   trying to stop the car?

12               MR. ALUM:     We have an objection, Your Honor.

13               THE COURT:     Let me ask you this:     Would that type

14   of information, that Mr. Torres was trying to stop the car,

15   would that appear in a report of use of force?

16               THE WITNESS:     No.   No.

17   BY MS. VALLDEJULI-PEREZ:

18   Q    You stated here that you didn't know if the patrol car

19   was able to stop the car, and you said here that they

20   proceeded by flashing lights and siren, but they flee;

21   correct?    That's what it says here?

22   A    I didn't understand the first part of the question.

23   Q    You didn't know where was the patrol car, if the sirens,

24   it was behind Emanuel Torres' car; correct?

25   A    I didn't say that I didn't know.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                        55

 1   Q    They were behind Emmanuel's car?

 2   A    I said that they were behind his car.

 3   Q    Well, you said here that it was the patrol car who

 4   proceeded to stop them.

 5   A    Because the patrol car does use the light, the police

 6   lights and the siren.

 7               If as a police officer I use the police lights and

 8   siren, it's because either I have an emergency, or I am

 9   ordering a vehicle to stop.

10   Q    So it was the patrol car who was trying to stop them.

11   It was not Emanuel Torres in the unmarked car.

12   A    Of course.    Yes.

13   Q    And according to this document where you made the

14   detonation, there was no other witness present.

15               MR. ALUM:     Objection, Your Honor.   This is rank

16   hearsay.    No foundation has been laid.

17               THE COURT:     Sustained.

18   BY MS. VALLDEJULI-PEREZ:

19   Q    There was a -- when you made the detonation to the

20   Suzuki car, there was no other witness behind Monroig;

21   correct?

22   A    I am not understanding that question.

23               THE COURT:     The other person in the car with you

24   was whom?

25               THE WITNESS:     Who was inside the vehicle with us?

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                          56

 1                  THE COURT:     That's my question.

 2                  THE WITNESS:    Officer Monroig, myself also.     Nobody

 3   else.

 4   BY MS. VALLDEJULI-PEREZ:

 5   Q       When you shot at the passenger in the Suzuki, the only

 6   person that was present was Monroig-Vega; correct?

 7   A       In the vehicle, yes.

 8   Q       You have testified here that you followed all the time

 9   the Suzuki.

10   A       That I followed, yes.       I was chasing him.

11   Q       In the moment that you made the shooting to the Suzuki

12   car, how did you do that?

13   A       Taking out my firearm and pulling the trigger.         There is

14   no other way.

15   Q       Through the windshield?

16   A       Yes.

17   Q       You only made one shot?

18   A       That's correct.

19   Q       And the shot get into the car, hit the Suzuki, do you

20   know?

21   A       I don't know.       In the chase, I can't specify if I hit it

22   or not.

23   Q       When you said that the passenger in the corner of the

24   street shot at your vehicle or you, you stated that he had a

25   handgun that was taken outside of the window.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                       57

 1   A    A firearm, a pistol-type firearm, yes.

 2   Q    That was taking his hands outside of the window.

 3   A    I do not understand the question.     I understand it, but

 4   I don't understand what she means.

 5             THE COURT:     Let me see if I can clear it up.

 6             When you say that Mr. Jean Carlos Benitez fired at

 7   you with a pistol -- you testified as to that?

 8             THE WITNESS:     Correct, yes.

 9             THE COURT:     The question is whether his hands were

10   outside the window or just the pistol?

11             THE WITNESS:     What I could see at the time of the

12   chase was that the pistol was going outside the window, that

13   the window was down and that the pistol was outside.        It

14   wasn't inside.

15   BY MS. VALLDEJULI-PEREZ:

16   Q    In that corner was that the shooting occurred.     The only

17   shooting that you are testifying today occurred in that

18   corner; correct?

19   A    What corner?

20   Q    In the corner of Santiago Correa and Antonio Arroyo

21   Street.

22   A    Correct, yes.

23   Q    And how many shells were recovered in that area?

24   A    That I don't know.

25   Q    This is the corner where you allege that the shooting

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                           58

 1   occurred.

 2   A    That's correct.

 3   Q    And how many shells do you see in that area?

 4   A    One.    One shell.

 5   Q    Do you know if that shell was recovered by the police?

 6   A    I believe so.       If it's marked, it was recovered.

 7   Q    I ask you at this moment, your weapons were seized after

 8   the events of that day?

 9   A    Yes.

10   Q    And what type of weapon did you have?

11   A    A Glock 23.

12   Q    And do you know what was the weapon that was carrying

13   your co-worker, Monroig?

14   A    A Smith & Wesson.

15   Q    Do you know to what of those weapons or any other weapon

16   this shell corresponds?

17   A    I don't know.       I don't know.

18   Q    Do you know if any testing was made of this shell?

19   A    That I don't know.

20               THE COURT:     You don't know the caliber of the

21   bullet that was --

22               THE WITNESS:     I don't remember, Your Honor.     That

23   was the investigation of the CIC.

24   BY MS. VALLDEJULI-PEREZ:

25   Q    You testified that all the time you have followed the

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                       59

 1   Suzuki all the way to the Bulon Street; correct?

 2   A    Bulon Street, yes.

 3   Q    This chasing must have lasted about 20 minutes or less

 4   than that.

 5   A    No.     Much less.

 6   Q    Five minutes?

 7   A    I couldn't tell you specifically, but it wasn't 10 or 20

 8   minutes.     It was pretty fast.

 9   Q    You also testified that you went after them when they

10   went out of the Suzuki car.

11   A    When they got out of it?

12   Q    Yes.

13   A    Yes.

14   Q    I ask you, are you familiar with that Bulon passage way

15   that goes to the San Fernando Housing Project?

16   A    Yes.

17   Q    How long is that pass road from where the car stops and

18   the entrance to the San Fernando?

19   A    Well, that's a street that goes by -- goes through to

20   almost the other side of San Fernando.

21                THE COURT:     But the question is, how far or how

22   long is the street from the corner where the Suzuki stopped

23   until the entrance to the Public Housing Project?

24                THE WITNESS:    To the entrance, practically very

25   short.     There is a body shop right there at the intersection.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                    60

 1   And right after that, that's where the wall of the housing

 2   project begins.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    There is -- in that same street there is a parking lot

 5   for the cars that pertains to the San Fernando Housing

 6   Project; correct?

 7   A    There is a parking lot in that area, yes.

 8   Q    To the left?

 9   A    Correct.

10   Q    And there is also a pedestrian pass way to go inside the

11   San Fernando Housing Project.

12   A    That part I don't remember right now.       There is a

13   sidewalk, and there is a sidewalk to the left, but on the

14   right I don't remember right now.

15              THE COURT:     The question is whether there is a

16   pedestrian entrance to the public housing project.

17              THE WITNESS:    I haven't seen it.

18   BY MS. VALLDEJULI-PEREZ:

19   Q    To the left side where the cars are parked.

20   A    No, I haven't seen it.      I haven't noticed that.

21   Q    You didn't enter into the San Fernando Public Housing

22   Project after they entered into the Public Housing Project;

23   correct?

24   A    If I went in after they went in?      No.

25   Q    After you lost them in the San Fernando Housing Project,

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                          61

 1   you came back to the place where the Suzuki was abandoned and

 2   your car was also.

 3   A    Correct.

 4   Q    At that time you testified that you saw inside the

 5   Suzuki car.

 6   A    Yes, I observed.       Yes.

 7   Q    At that time the Suzuki doors were opened or were

 8   closed?

 9   A    The driver's side door was open.

10   Q    And the passenger's door?

11   A    No.

12   Q    Okay.     I am showing you what has been marked as

13   Government Exhibit 54.

14                This was where you saw --

15                THE COURT:     This is not into evidence.

16                Do you have any objection, Mr. Alum?

17                MR. ALUM:     No, Your Honor.

18                THE COURT:     Without objection, admitted as

19   Exhibit 54.

20   BY MS. VALLDEJULI-PEREZ:

21   Q    This is where you observed that day in the Suzuki car

22   where it was abandoned?

23   A    Yes, I observed that car.

24                THE COURT:     Excuse me.   This would be Defendant's

25   exhibit.     Although we will keep the number, it's a

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                          62

 1   Defendant's exhibit.

 2                Go ahead.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q     You observed that there is a cable and several objects

 5   in the floor of the car; correct?

 6   A     Yes.    I don't remember specifically, but, yes, I believe

 7   so.   There is a cup.

 8   Q     Do you remember seeing this also, this Arizona can in

 9   the front passenger's side of the car?

10   A     I don't remember that, no.

11   Q     You remember having seen any shells from the weapon

12   inside the car?     Any shell inside the car?

13   A     No.

14   Q     The Suzuki car?

15   A     No.

16   Q     After you -- did you get into the car or obtained

17   objects from the car at that time?

18   A     No.

19   Q     Before the technical services came?

20   A     No.

21   Q     And when the technical services came, how long it took

22   for the technical services to come in the scene?

23   A     I don't remember, as I specified.       I don't remember how

24   long it took them to get to the area.

25   Q     You were there when they arrived?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                       63

 1   A    Yes.

 2   Q    And who was giving instructions to the technical

 3   services officers?

 4   A    Instructions to them?

 5   Q    Yes.

 6   A    They know what they have to do.       I understand that no

 7   instructions need to be given to them.

 8   Q    Did they take -- do you know if they took fingerprints

 9   from any anything inside the car, of the Suzuki car?

10   A    That I don't remember, no.

11   Q    Did you ask them to take fingerprints?

12   A    Me?    No.   No.

13   Q    Do you know if they took photographs of everything that

14   was inside the car; correct?

15   A    That, yes.

16   Q    And you remember if within those photographs, when they

17   were taking the photographs, they photographed any shell

18   inside the Suzuki car?

19   A    The rifle bullet that was in the back part of the car,

20   but that's not a shell per se.       That's the round, the

21   munition.

22   Q    So none of the photographs that were taken that day

23   reflects that there was a shell, they found a shell inside or

24   some shells inside the Suzuki car?

25   A    Correct.     I understand that they didn't find any.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                      64

 1   Q      Did technical services also took photographs of your

 2   car, the unmarked car of the police?

 3   A      Correct.

 4   Q      Did they -- there was at any time any shot that you

 5   allege that the passenger of the Suzuki car made to your car,

 6   if your car was hit with any of the shots?

 7   A      No.   No.

 8   Q      How far was your vehicle from the Suzuki when you made

 9   the shots?

10   A      Approximately some 30 feet.

11   Q      Which is from here to the --

12   A      Approximately.

13   Q      And at that time, in no time did the passenger went out

14   of the car to make the shots?

15   A      As I mentioned before, the firearm that the gentleman

16   here present was carrying, part of it was outside the

17   vehicle.

18   Q      And when those shots were made, was the Suzuki and your

19   car moving?

20   A      Yes, that was -- yes.

21   Q      Did you know if the passenger or the driver of the

22   Suzuki car was wounded during the shooting?

23   A      I don't know.

24   Q      Did you identify at any time who was the driver in this

25   car?

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                         65

 1   A    No.

 2   Q    Have you done any scene after November 2, 2017, to

 3   identify who was the driver of the car?

 4   A    I don't understand the question, Your Honor.

 5              THE COURT:     Have you had an opportunity or has

 6   anyone had an opportunity to identify the driver of the

 7   Suzuki?

 8              THE WITNESS:     No, Your Honor.   I haven't seen them

 9   again, the gentlemen.     And practically what I saw was the

10   back of him.   I didn't see him in front.

11   BY MS. VALLDEJULI-PEREZ:

12   Q    To this day, the only evidence that you have that Jean

13   Carlos was in that gray Suzuki is that you recognize him from

14   a photo shown to you before?

15   A    The only evidence there is?

16   Q    No.   To this day --

17              THE COURT:     Excuse me.   The only reason you

18   identified Mr. Benitez is because you had seen his photograph

19   before.

20              THE WITNESS:     And I knew who he was, yes.

21   BY MS. VALLDEJULI-PEREZ:

22   Q    And to this day, that's the only evidence that you have

23   that Jean Carlos was the one who was in that car.

24   A    Well, when I served him, I saw him.       At the location he

25   was in the vehicle, and he shot me with the firearm.

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                         66

 1   Q    But besides what you claim you saw, there is no other

 2   evidence?

 3   A    I saw him on several occasions.

 4   Q    On that day?

 5   A    Of course.

 6   Q    And that's the only evidence you have?

 7   A    I saw him there, yes.

 8                THE COURT:     Well, the Government is the one who has

 9   evidence.     Not him.

10   BY MS. VALLDEJULI-PEREZ:

11   Q    You did not detain him at any time.

12   A    No.

13   Q    You were never able to speak with him on that date.

14   A    No.

15   Q    You were never able to be close to him and to ascertain

16   that he was the one who was in the picture.

17   A    Yes.

18   Q    From your car?

19   A    Of course.

20   Q    From 30 to 35 feet?

21   A    Of course.     Yes.    Pretty close.

22                MS. VALLDEJULI-PEREZ:     Your Honor, I have no more

23   questions.

24                THE COURT:     Do you have any redirect?

25                MS. GARCIA-JIMENEZ:     If you give me 30 second,

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                    67

 1   Your Honor.

 2              THE COURT:     Five minutes.   No more than five

 3   minutes, your redirect.

 4              MS. GARCIA-JIMENEZ:     Of course, Your Honor.

 5                           REDIRECT EXAMINATION

 6   BY MS. GARCIA-JIMENEZ:

 7   Q     Agent, at the beginning of the cross-examination,

 8   attorney sister counsel asked you about the report.

 9   A     The use of force.

10   Q     Correct.   In that report, in any part of that report,

11   did you mention Jean Carlos Benitez?

12   A     Correct.

13   Q     Can you explain them exactly at what part of that report

14   did you mention him?

15   A     First page.

16   Q     And you mentioned him as what?

17   A     Mr. Jean Carlos Benitez-Melendez.

18   Q     And that he did what?

19   A     He pointed me with a firearm and made several shots at

20   me.

21   Q     You also mentioned here that you were able to see Jean

22   Carlos Benitez's photographs on several occasions; correct?

23   A     Correct.

24   Q     Did you have any other information regarding his

25   physical appearance?

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                       68

 1   A       Correct.

 2   Q       Can you tell them what.

 3   A       A tall, dark-skinned man, approximately 180 pounds.

 4   Q       Is Jean Carlos a tall person?

 5   A       Yes.

 6   Q       Sister counsel asked you if you detained Jean Carlos

 7   Benitez on November 2nd; correct?

 8   A       Yes.

 9   Q       Can you tell us couldn't you arrest him?

10   A       Because he escaped, and he went into the San Fernando

11   Housing Project, which is a place -- it's a high crime rate

12   area.

13   Q       Last but not least, sister counsel asked you once again

14   that the Suzuki, gray Suzuki ran away from the patrols;

15   correct?

16   A       Yes.

17   Q       Did that car crash with something?

18   A       He crashed into some -- the car crashed into some trees

19   that were there.       Some palm trees on the sidewalk.

20                  THE COURT:     Which car?

21                  THE WITNESS:    The Suzuki SX4.

22   BY MS. GARCIA-JIMENEZ:

23   Q       What part of that Suzuki?

24   A       The right side of the Suzuki, the passenger's side.

25   Q       I am going to show you exhibit --

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                         69

 1               MS. GARCIA-JIMENEZ:     Permission to publish

 2   Exhibit 48, Your Honor.

 3               THE COURT:     Any objection?

 4               MS. VALLDEJULI-PEREZ:     No, Your Honor.

 5   BY MS. GARCIA-JIMENEZ:

 6   Q    Can you explain what is that side of the car?

 7   A    Yes.     This is the right side of the vehicle.

 8   Q    Can you tell us what we see in that side of the car.

 9   A    It has a scrape on the back right side door and also

10   part of it in the front right side door.

11   Q    What side of the car touched the palms, you saw that it

12   touched the palms?

13   A    The right.    That part (indicating).

14               MS. GARCIA-JIMENEZ:     No other questions,

15   Your Honor.

16               THE COURT:     Ladies and gentlemen, let's take a

17   10-minute break.

18               (Whereupon, the following proceedings were held in

19   the absence of the jury:)

20               THE COURT:     Mr. Santiago, you are excused.   Thank

21   you for your testimony.

22               (Witness excused.)

23               MR. ALUM:     Judge, just for housekeeping matter, how

24   late do we expect to go today?

25               THE COURT:     Well, your next witness will take how

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                          70

 1   long?

 2                MR. ALUM:     The direct we anticipate will be fairly

 3   short.   Maybe half an hour.        The cross --

 4                THE COURT:     We can go till say 5:30 or so.

 5                MR. ALUM:     Okay.   Fine.

 6

 7                (PROCEEDINGS SUSPENDED AT 4:10 P.M.)

 8                (PROCEEDINGS RESUMED AT 4:35 P.M.)

 9

10                THE COURT:     Please be seated.

11                Before we begin, there is something that we are

12   confused up here.        Exhibit 54, which was introduced by the

13   Defense, is a photograph of the side of the front passenger's

14   seat, if I remember correctly.

15                MR. ALUM:     Exhibit 54 --

16                THE COURT:     That was presented by the Defense.

17                MR. ALUM:     That's Exhibit 54.

18                MS. GARCIA-JIMENEZ:      Yes, Your Honor.

19                THE COURT:     So what we are going to do, although

20   it's marked as your ID 54, we are going to make it Defense

21   Exhibit A.

22                MR. ALUM:     Okay.

23                THE COURT:     And then the photograph of the

24   refreshment can, I believe was also used by the Defense; is

25   that correct?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                       71

 1             MS. GARCIA-JIMENEZ:      Correct, Your Honor.

 2             THE COURT:     No one requested that it be admitted

 3   into evidence, but it was shown to the jury.

 4             Do you have any problem with that?

 5             MR. ALUM:     No.

 6             THE COURT:     That will be Defense Exhibit B, which

 7   was Government ID 70.

 8             MS. VALLDEJULI-PEREZ:     Your Honor, before the jury

 9   is bring in, I want to request a transcript of the testimony

10   of the two police officers.      Not the first one.    This one and

11   the one that is coming after this one.

12             THE COURT:     You want it by tomorrow?

13             MS. VALLDEJULI-PEREZ:     Yes.

14             THE COURT:     Okay.   So Mr. Santiago and whoever is

15   the next witness.

16             MR. ALUM:     Arnaldo Monroig.

17             MS. VALLDEJULI-PEREZ:     Of those two.

18             THE COURT:     You are appointed under CJA?

19             MS. VALLDEJULI-PEREZ:     Yes, Your Honor.

20             THE COURT:     Bring the jury in, please.

21             (Whereupon, the following proceedings were held in

22   the presence of the jury:)

23             THE COURT:     Please be seated, ladies and gentlemen.

24             Before we start, I just want to -- one thing that

25   was a bit confusing, and that is, the two exhibits that were

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        72

 1   presented by the Defense.       If you remember, the first exhibit

 2   was a photograph of inside the Suzuki next to the driver's

 3   seat.   Remember that?     Okay.   And the Government had marked

 4   that as Exhibit 54.      But to eliminate any type of confusion

 5   for us, not for you because you don't have to look at

 6   numbers, we are going to mark that as Defense Exhibit A.

 7              And the next exhibit, the one with the can is

 8   Defense Exhibit B.      Okay?   All right.

 9              Next witness, please.

10              MR. ALUM:     Yes.   Thank you, Your Honor.

11              At this time, the Government calls Police Officer

12   Arnaldo Monroig.

13

14                           ARNALDO MONROIG-VEGA,

15                      after having been first duly

16              sworn or affirmed upon oath, was examined

17                        and testified as follows:

18

19              THE COURT:     Mr. Monroig, you will be testifying in

20   Spanish?

21              THE WITNESS:     Could you repeat the question.

22              THE COURT:     Are you going to testify in Spanish?

23              THE WITNESS:     Correct.

24              THE COURT:     So when you testify in Spanish, you

25   have to stop your testimony whenever the interpreter requests

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                     73

 1   you to stop so that he can interpret or translate your

 2   testimony into English.

 3              Do you understand that?

 4              THE WITNESS:     Correct.

 5              THE COURT:     Please testify in a clear voice and

 6   into the microphone.

 7              MR. ALUM:     Thank you, Your Honor.

 8              THE COURT:     You may proceed, Mr. Alum.

 9              MR. ALUM:     Thank you.

10                            DIRECT EXAMINATION

11   BY MR. ALUM:

12   Q    Good afternoon, sir.

13   A    Good afternoon.

14   Q    Please state your name for the record.

15   A    My name is Officer Arnaldo Monroig-Vega.

16   Q    What do you do for a living?

17   A    I work for the Puerto Rico Police.

18   Q    Are you assigned to any particular unit?

19   A    I work for the Drug Division San Juan.

20   Q    What are your responsibilities as a police officer with

21   the San Juan Drug Unit?

22   A    I perform investigations to drug trafficking

23   organizations, controlled substances, and firearms.

24   Q    And, Agent Monroig, how long have you been a police

25   officer?

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                 74

 1   A    15 years.

 2   Q    Now, Agent Monroig, directing your attention to the date

 3   of November 2nd, 2017, did you participate in any type of

 4   operation in Yambele Ward?

 5   A    Correct.

 6   Q    And at what time -- and did you go to Yambele Ward?

 7   A    Correct.

 8   Q    At approximately what time?

 9   A    Approximately 5:30, 6:00 in the afternoon.

10   Q    And who were you with?

11   A    With Officer Luis Santiago-Malave.

12   Q    How did you get to Yambele?

13   A    In an unmarked vehicle.

14   Q    Can you describe that vehicle.

15   A    Yes.   It's a two door red vehicle.

16   Q    Who drove?

17   A    Officer Luis Santiago-Malave.

18   Q    And where were you within the vehicle?

19   A    I was in the front passenger's side.

20   Q    Now, Agent Monroig, what was the purpose of you going to

21   Yambele?

22   A    To obtain information and also locate -- to make a

23   location, because Mr. Jean Carlos Benitez-Melendez lived

24   there.

25   Q    And prior to November 2nd --

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                    75

 1               THE COURT:     Excuse me.

 2               What were you trying to locate?

 3               THE WITNESS:     The home where Mr. Jean Carlos

 4   Benitez lived.

 5               THE COURT:     Go ahead, Mr. Alum.

 6               MR. ALUM:     Thank you, Your Honor.

 7   BY MR. ALUM:

 8   Q    Let me ask you, Agent Monroig, prior to November 2nd,

 9   had you ever seen Mr. Jean Carlos Benitez?

10   A    Yes.    In a poster at the San Juan Drug Division.

11   Q    Approximately how many times had you seen -- I am going

12   to show you -- I am showing you Government Exhibit 123.

13               Do you recognize that photograph?

14   A    Correct.

15   Q    And what is that a photograph of?

16   A    Of the poster that was located in the San Juan Drug

17   Division.

18   Q    And who is depicted in that photograph?

19   A    Jean Carlos Benitez-Melendez.

20   Q    Now, approximately how many times did you see this

21   photograph prior to November 2nd, 2017?

22   A    Over 50 times.

23   Q    The person who is depicted in that photograph, sir, do

24   you see him in court today?

25   A    Correct.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                         76

 1   Q    Would you please point him out and identify an article

 2   of clothing that he is wearing.

 3   A    Yes.     The gentlemen is seated here to my left and has a

 4   long-sleeve shirt (indicating).

 5               MR. ALUM:     Your Honor, may the record reflect that

 6   the witness has identified the Defendant.

 7   BY MR. ALUM:

 8   Q    Now --

 9               MR. ALUM:     Your Honor, without objection from the

10   Defense, the Government is now moving into evidence

11   Government ID 122 as Government Exhibit 122.

12               THE COURT:     Any objection, Ms. Valldejuli?

13               MS. VALLDEJULI-PEREZ:     No, Your Honor.

14               THE COURT:     Without objection, admitted as

15   Government Exhibit 122.

16               You can publish it, Mr. Alum.

17               MR. ALUM:     Yes, Your Honor.

18   BY MR. ALUM:

19   Q    Agent Monroig, up on your screen is Government

20   Exhibit 122.

21               Do you recognize what is in that photograph, sir?

22   A    Yes.

23   Q    What are we seeing there?

24   A    That's the home in which Jean Carlos Benitez-Melendez

25   lived in in the Yambele Ward.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                    77

 1   Q    And who took that photograph?

 2   A    I did.

 3   Q    When?

 4   A    November 2nd, 2017.

 5                THE COURT:     Could you circle his house, the

 6   Defendant's house.

 7                THE WITNESS:    (Witness complies.)

 8   BY MR. ALUM:

 9   Q    And let me ask you, did you take that photograph -- did

10   you go to the Yambele Ward on November 2nd, 2017?

11   A    Correct.

12   Q    And did you take that photograph when you went there at

13   approximately 5:30 in the afternoon, which is the time that

14   you earlier testified you went to the Yambele Ward?

15   A    Correct.

16   Q    Now, Agent Monroig, after you took that photograph, did

17   you ever encounter physically Mr. Jean Carlos

18   Benitez-Melendez?

19   A    Not at the time of the picture.

20   Q    How about after you took that photograph?

21   A    Correct, yes.

22   Q    And please describe the circumstances under which you

23   saw Jean Carlos Benitez-Melendez.

24   A    After I took that picture, I proceed to get into the

25   unmarked vehicle, which was being driven by Officer Luis

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       78

 1   Santiago-Malave.

 2   Q    Okay.

 3   A    We proceeded to back up through the street that gives

 4   access to the Yambele Ward.   Once backing up, we stopped at

 5   the intersection, the street being to my left.     And once

 6   there, I can observe, I can see that to my left, in one of

 7   the streets I can see a gray Suzuki.

 8   Q    And what else did you observe once -- if anything, once

 9   you observed this gray Suzuki?

10   A    I observed that that vehicle, the gray Suzuki, was going

11   in the direction of the Yambele Ward.   The vehicle stops, and

12   I can see that -- from the Suzuki SX4 that the front

13   passenger door is open.

14   Q    Agent Monroig, I am sorry to interrupt you.

15   Approximately at what distance were you from this gray Suzuki

16   when you observed what you just described?

17   A    Approximately 30, 40 feet.

18   Q    And please continue describing your observation.

19   A    I can see that the door of the Suzuki SX4 is open.

20   Q    The driver's door or the passenger's door?

21   A    The passenger's door.

22   Q    Once this door -- once the passenger's door is open,

23   what else did you observe?

24   A    I see that a foot is put on the ground.     And then I can

25   see Mr. Jean Carlos Benitez, who possessed a black firearm,

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                    79

 1   black rifle.

 2   Q    Did you immediately recognize Jean Carlos Benitez?

 3   A    Correct.

 4   Q    Did you know his name at that time?

 5   A    Correct.

 6   Q    What, if anything, did you notice about Jean Carlos

 7   Benitez when he opened the passenger door of the gray Suzuki?

 8   A    A weapon.    A black rifle.

 9   Q    And what did you do after you saw this?

10   A    I proceeded to inform it through the police radio

11   frequency, that it was Mr. Jean Carlos Benitez, who was armed

12   with a rifle.

13   Q    And then what happened?

14   A    He then closes the door.      He gets into the vehicle.

15   Q    When you say he gets into the vehicle, did he ever fully

16   exit the vehicle?

17   A    No.

18   Q    Okay.     So he closes the door, and then what happens?

19   A    The vehicle proceeds to go on to the left.

20   Q    And then what happened?

21   A    The vehicle continues traveling on, and I proceed to

22   follow the vehicle without losing it from sight.

23   Q    When you say that you proceeded to follow the vehicle,

24   where were you as you were following the vehicle?

25   A    I was in the unmarked vehicle in the back of his

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       80

 1   vehicle.

 2   Q    Was Mr --

 3              THE COURT:     I think the best translation would be

 4   "behind the vehicle."

 5              THE INTERPRETER:     The interpreter is corrected.

 6              THE COURT:     Go ahead.

 7   BY MR. ALUM:

 8   Q    Was Agent Santiago with you as you were following the

 9   gray Suzuki?

10   A    Correct, driving the vehicle.

11   Q    So you and Agent Santiago are following the gray Suzuki

12   in your unmarked vehicle, and then what happens?

13   A    After I am following it, that vehicle then accelerates.

14   Q    When you say "that vehicle," which vehicle specifically

15   are you referring to?

16   A    The SX4 gray Suzuki vehicle.

17   Q    And once this Suzuki accelerates, what happened?

18   A    At all times I continued informing through the radio the

19   descriptions of the vehicle.      And this vehicle --

20              THE COURT:     You mean the Suzuki?

21              THE WITNESS:    The gray Suzuki, it happens upon a

22   white unmarked vehicle in front of it.

23   BY MR. ALUM:

24   Q    And then what did you observe?

25   A    At that time I see that the white unmarked vehicle,

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                     81

 1   which was being driven by Emanuel Torres, then it stops in

 2   front of the vehicle and abruptly turns to the right.

 3             THE COURT:     Which vehicle?

 4             THE WITNESS:     The gray SX4 Suzuki vehicle.

 5   BY MR. ALUM:

 6   Q    So to be clear, when you say that the -- it was the

 7   Suzuki that made the abrupt turn to the right?

 8   A    Correct.

 9   Q    And then what happened?

10   A    Then at that time we are on the street where the gray

11   Suzuki turned to the right, there were two marked Police of

12   Puerto Rico patrol cars.

13   Q    And what did you observe next?

14   A    And then at that moment the -- well, the patrol car is

15   right in the middle of the street, and I can see that the

16   gray SX4 Suzuki at that time passes in front of the patrol

17   car through the area of the sidewalk.

18             THE COURT:     So let me ask you this:   One of the

19   patrol cars was then stopped perpendicular to the street?

20             THE WITNESS:     Correct.

21   BY MR. ALUM:

22   Q    So after observing the gray Suzuki, you just testified

23   that it went on top of the sidewalk.      What happened next?

24   A    We proceeded traveling on, following it, Officer Luis

25   Santiago-Malave.   Then the SX4 gray Suzuki turned to the

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                        82

 1   left, and we continued after it, after the gray SX4 Suzuki.

 2   Q    And to be clear, when you say "we," are you referring to

 3   yourself and Agent Santiago?

 4   A    Correct.

 5   Q    So what else did you observe while following the Suzuki?

 6   A    Once it turns to the left, the Suzuki continues

 7   traveling on a fast speed.      And then I suddenly see from the

 8   front passenger's side, which was where Mr. Jean Carlos

 9   Benitez-Melendez was located, I see that a black and tanned

10   rifle is thrown out.     In addition to that, a black bag and a

11   black rifle.

12             MR. ALUM:     Permission to approach the witness,

13   Your Honor.

14             THE COURT:     Yes.

15   BY MR. ALUM:

16   Q    Agent Monroig, I am showing you here Government

17   Exhibit 124.

18             How does Government Exhibit 124 compare to the

19   black and tanned rifle that you just described Mr. Benitez

20   throwing from the window of the Suzuki?

21   A    It's the same.

22   Q    Now I am showing you Government Exhibit 126.

23             How does Government Exhibit 126 compare to the

24   rifle that you observed being -- the rifle that you described

25   Mr. Benitez throwing from the passenger's seat of the Suzuki?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                    83

 1   A    It's the same.

 2   Q    I am showing you Government Exhibit 125.

 3             How does Exhibit 125 compare to the black bag that

 4   you just testified you observed Mr. Benitez throwing from the

 5   front passenger's seat of the Suzuki?

 6   A    The same.

 7   Q    So, Agent Monroig, after you observed Mr. Benitez throw

 8   these items out the window of the Suzuki in which he was

 9   riding, what did you do?

10   A    I informed through the radio what Mr. Jean Carlos

11   Benitez had thrown, which were some rifles.

12   Q    And did you continue -- did you and Agent Santiago

13   continue following the Suzuki?

14   A    Correct.

15   Q    And what else, if anything, happened as you followed the

16   Suzuki?

17   A    The Suzuki continued traveling on and us without losing

18   it from sight.    At this time he opens up and is going to turn

19   to the right.    And at that time I can see that Mr. Jean

20   Carlos Benitez takes out a firearm with both hands, a black

21   pistol, making several shots.

22   Q    When -- how far away from you -- or how far away were

23   you from Mr. Benitez when he shot at you?

24   A    Approximately 30 to 40 feet.

25   Q    Did you see his face?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                         84

 1   A       Correct.

 2   Q       Agent Monroig, up on your screen is Government

 3   Exhibit 94.

 4                THE COURT:     Any objection as to this exhibit?

 5                MR. ALUM:     I think it was already admitted.

 6                THE COURT:     It's admitted?

 7                MS. VALLDEJULI-PEREZ:     I am not sure, but I don't

 8   have any objection, Your Honor.

 9                THE COURT:     No, it hasn't been admitted.

10                So without objection, admitted as Exhibit 94.

11                MR. ALUM:     Actually, I will show 93.

12   BY MR. ALUM:

13   Q       I am showing you Government Exhibit 98 on your screen,

14   sir.

15                Is this the street where -- does that photograph

16   depict the approximate location where you were shot at?

17   A       Correct.

18   Q       And can you draw -- can you trace a line showing the

19   direction in which the gray Suzuki -- strike that.

20                You mentioned earlier that the Suzuki made a turn.

21   Can you trace a line of how it is that the Suzuki made that

22   turn.

23   A       (Witness complies.)

24   Q       And you were behind the Suzuki?

25   A       Correct.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                    85

 1   Q     And when you were shot at, what, if anything, did you

 2   do?

 3   A     Well, once the gray SX4 Suzuki is towards the street

 4   it's making the turn, I proceeded to repel the attack, making

 5   several shots towards where Jean was.

 6   Q     And what did your partner do?    And when I say your

 7   partner, I am referring to Agent Santiago.

 8   A     After that, we proceeded to continue to traveling on,

 9   following, chasing the Suzuki SX4.

10   Q     Did Agent Santiago at any point fire his weapon?

11   A     I heard a shot, yes, correct.

12   Q     Now, Agent Monroig, on November 2nd, did you ever

13   apprehend Jean Carlos Benitez?

14   A     No.

15   Q     Why not?

16   A     Since he continued traveling on towards the San Fernando

17   Housing Project.

18   Q     And what happened once they arrived near the -- when

19   Mr. Benitez arrived near the San Fernando Housing Project?

20   A     They stopped the vehicle next to the street N Bulon.

21   Q     And what happened?

22   A     There I could see that Mr. Jean Carlos Benitez leaves

23   the vehicle through the front right side passenger's side.

24   Then I could also see that in the front driver's side of the

25   vehicle, another gentlemen gets out.

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                            86

 1   Q       Were you able to identify this other individual, the

 2   individual who exited the Suzuki from the front driver's

 3   side?

 4   A       No.

 5   Q       Why did you not follow them into the housing project,

 6   the San Fernando Housing Project?

 7   A       Well, since that's a high crime rate area, we didn't

 8   have backup at that time.

 9                 MR. ALUM:     May I have a moment, Your Honor?

10                 THE COURT:     Yes.

11                 (Whereupon, an off-the-record discussion was head

12   between Prosecution Counsel.)

13   BY MR. ALUM:

14   Q       Sir, how sure are you that the individual that you saw

15   with the rifle and who shot at you is Jean Carlos Benitez?

16   A       100 percent.

17                 MR. ALUM:     I have no further questions, Your Honor.

18                 THE COURT:     Cross-examination?

19                 MS. VALLDEJULI-PEREZ:        Yes.

20                 THE COURT:     Approach the bench a minute.

21                 (Whereupon, the following proceedings were held at

22   sidebar:)

23                 THE COURT:     So how long is your cross?

24                 MS. VALLDEJULI-PEREZ:        Well, Your Honor, we will

25   take about half an hour.            Something like that.

                                Joe Reynosa, CSR, RPR
                               Official Court Reporter
                                                                          87

 1             THE COURT:     Why don't we wait until tomorrow.

 2             MS. VALLDEJULI-PEREZ:     Okay.     Then I can have some

 3   things that I have to discuss with them apart from the court.

 4             THE COURT:     Okay.

 5             Are you retained or CJA?

 6             MS. VALLDEJULI-PEREZ:     CJA.

 7             The only thing I want is the testimony of these two

 8   police officers.

 9             THE COURT:     I understand.     Okay.

10             (Back on the record.)

11             THE COURT:     Well, it's 5:15, and I don't know if we

12   will finish with cross-examination by 5:30.        So we will

13   recess for the day.     Please be back tomorrow at 9 o'clock.

14             Tomorrow we will only work half a day because I

15   have an important matter to attend to in the afternoon.         So

16   please be here so we can start right at 9 o'clock with the

17   witness' cross-examination, Mr. Monroig's cross-examination.

18             I just want to remind you before you leave, don't

19   read any newspaper article about this case.        I don't think

20   any will come out, but if there is a newspaper article,

21   please don't read it.    If there is anything on any radio show

22   about this case, please don't listen to it.        And please don't

23   watch any television show or on the news about this case.

24   Okay?

25             So see you tomorrow at 9 o'clock, and please drive

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       88

 1   carefully.     See you tomorrow.

 2                (Whereupon, the following proceedings were held in

 3   the absence of the jury:)

 4                THE COURT:     Tomorrow at 9 o'clock.

 5                Mr. Monroig, we haven't finished with your

 6   testimony, so please be here tomorrow at 9 o'clock, and

 7   please don't talk with anybody about your testimony until

 8   it's absolutely done with.        Okay?

 9                THE WITNESS:    Okay.

10

11                (PROCEEDINGS ADJOURNED AT 5:20 P.M.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                    89

 1                         REPORTER'S CERTIFICATE

 2

 3                I, JOE REYNOSA, Official Court Reporter for the

 4   United States District Court for the District of Puerto Rico,

 5   appointed pursuant to the provisions of Title 28, United

 6   States Code, Section 753, do hereby certify that the

 7   foregoing is a true and correct computer-aided transcript of

 8   proceedings had in the within-entitled and numbered cause on

 9   the date herein set forth; and I do further certify that the

10   foregoing transcript has been prepared by me or under my

11   direction.

12

13

14

15

16

17
                                   S/Joe Reynosa
18                           ___________________________

19                                JOE REYNOSA, CSR, RPR
                                  United States Court Reporter
20                                Federico Degetau Federal
                                  Building, Room 150
21                                150 Carlos Chardón Street
                                  San Juan, Puerto Rico 00918-176
22                                (787) 772-3000

23

24

25

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
